Citation Nr: 0900087	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  07-17 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability due to rheumatic fever.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1956 to 
November 1958. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In September 2008, the veteran testified in a video 
conference hearing in front of the undersigned Veterans Law 
Judge.  The transcript of the hearing is associated with the 
claims file and has been reviewed.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	Affording the veteran the benefit of the doubt, the lay 
and medical evidence of record shows that the veteran's 
current cardiovascular disability was caused by rheumatic 
fever in service. 


CONCLUSION OF LAW

A cardiovascular disability due to rheumatic fever was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
(West 2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service records are presumed destroyed in the 
1973 fire at the National Personnel Records Center and are 
unavailable for review.  The Board is aware that in such 
situations, it has a heightened obligation to explain its 
findings and conclusions and carefully consider the benefit-
of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In August 2005, the veteran was informed that his service 
medical records were unavailable.  As such, the veteran 
submitted a lay statement from a friend who had served with 
the veteran.  The lay statement indicated that the veteran 
had rheumatic fever in service. 

A May 2007 letter from a private physician indicated that the 
veteran had severe aortic stenosis for which he underwent an 
aortic valve replacement.  Intraoperatively, the physician 
noted that there was a severely calcified acquired bicuspid 
valve.  The veteran reported a history of rheumatic fever to 
the physician.  The physician concluded that the 
calcification was such that the etiology was felt to be 
rheumatic fever.  The physician indicated that it was 
obviously related to his previous illness.  

The Board finds that service connection is warranted in this 
case.  As shown in the private and VA medical records, the 
veteran has a cardiovascular disability.  The Board affords 
the veteran the benefit of the doubt, as there were no 
service medical records available for review by the private 
physician.  The Board finds that the lay statement is 
credible evidence of rheumatic fever in service and the 
physician's statement is sufficient to show a nexus between 
the current disability and service.  Therefore, service 
connection is granted.  


ORDER

Service connection for aortic valve disability due to 
rheumatic fever is granted.  


____________________________________________
John E. Ormond, Jr.
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


